      Case 5:16-cv-00634-FJS-TWD Document 99 Filed 04/15/19 Page 1 of 1



                                      Fred Lichtmacher
                            The Law Office of Fred Lichtmacher P.C.
                                 116 West 23rd Street Suite 500
                                     New York, NY 10011
                                       (212) 922-9066
                                     empirestatt@aol.com

                                           April 15, 2019

Honorable Judge Frederick J. Scullin Jr.
Via ECF


                              Re: Franco v Syracuse et al, 16-634

Your Honor:

       I represent the plaintiff in the above-entitled matter.

       I have a conflict preventing me from attending the April 30, 2019 12:00 pm hearing in
person. However, I am available via telephone on that date and time.

       I could appear in person on May 2, 2019 at any time during the day, if the Court deems it
appropriate to adjourn until that date.

       My adversary graciously consents to both of these alternatives.

       I respectfully request either alternative to the currently scheduled appearance in person on
April 30.

                                                      Respectfully submitted

                                                                 /s/

                                                      Fred Lichtmacher

cc:    Todd Long
